Citation Nr: 0528347	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Portland, Oregon, Regional Office (RO).

In April 2005, the veteran testified at a hearing before the 
undersigned acting Veterans' Law Judge, who the chairman of 
the Board of Veterans' Appeals designated to conduct the 
hearing and decide the appeal. 38 U.S.C.A. § 7107(c) (West 
2002).


FINDINGS OF FACT

1.  Part of the veteran's hearing loss bilaterally results 
from noise exposure in service.

2.  The veteran's bilateral tinnitus did not begin during and 
is not related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(d), 3.385 (2005).

2.  Bilateral tinnitus was not incurred in active service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(d), 3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

The veteran's service medical records are not available.  The 
National Personnel Records Center has certified that had 
there ever been service medical records, they would have been 
stored among those destroyed in a fire in July 1973.

The veteran testified credibly that he was exposed to the 
loud nose of weapons fire and demolition explosives during 
military training.  After training, his duties included 
training others in the use of explosives for demolition or 
construction.  All of this noise exposure, he testified, was 
without hearing protection.  He further testified that he 
perceived bilateral hearing loss in the 1960's.  He further 
testified that he developed bilateral otoslerosis after 
service, having corrective surgery on the right side in the 
1970's and left-sided surgery in the 1980's.  He reported the 
onset of bilateral tinnitus in the 1970's.



I.  Bilateral Hearing Loss

Private medical records from the 1980's include a history of 
right-sided corrective surgery in 1971 and left-sided 
corrective surgery in May 1982.  Medical records of the first 
surgery have been unobtainable.  The surgical and follow-up 
reports of the second surgery are of record.

VA audiometry examination of March 2004 revealed bilaterally 
impaired hearing of a severity to meet VA's regulatory 
definition of a hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2005).  A VA otolaryngologist examined the veteran 
and reviewed the audiometry data.  The examiner opined that 
the frequencies of the veteran's hearing loss were in a 
pattern consistent with being mostly related to the 
otosclerosis and not to service, but that a portion of it was 
due to his military and civilian careers.

VA regulation provides that a disease first diagnosed after 
service is service connected when all of the evidence of 
record, including that pertinent to service, shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  There is 
no rule providing for parsing a current disability into the 
amount related to service and the amount unrelated to 
service.  Guidance can be drawn by analogy to the rule for 
rating a disability that preexisted and was aggravated in 
service.  The rating for such a disability rating will 
reflect only the degree of disability over and above that 
existing at the time of entrance, but no deduction will be 
made for the preexisting disability if the degree of 
disability at the time of entrance is not ascertainable.  
38 C.F.R. § 4.22 (2005).  It is a rational approach, akin to 
rating disabilities aggravated in service by an unknown 
amount, to grant service connection for the whole bilateral 
hearing loss.  This is, in essence, a version of giving the 
veteran the benefit of the reasonable doubts, a basic precept 
in VA adjudication.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).

Accordingly, service connection for a bilateral hearing loss 
is warranted.



II. Bilateral Tinnitus

The veteran reported that he first experienced tinnitus in 
the 1970s, many years after active service, but it was his 
belief that both his hearing loss and his tinnitus result 
from noise exposure in service. 

Although his belief is doubtless sincere, the veteran is a 
layman without medical training and expertise and, as such, 
his opinion on medical causation does not constitute 
competent medical evidence that tinnitus resulted from noise 
exposure during service.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).

VA and private treatment records available are uninformative 
about the cause of the veteran's tinnitus or whether it is 
related to service.  

The VA otolaryngologist who examined the veteran in April 
2004 reviewed the available medical records and recorded the 
veteran's report of his history.  The examiner's opinion was 
that the veteran's tinnitus did not appear related to his 
military experience, because its onset was many years after 
active service.

The preponderance of the evidence is against the claim for 
service connection for bilateral tinnitus and, accordingly, 
the claim for service connection for bilateral tinnitus must 
be denied.

III. Duty to Notify and to Assist

VA notified the veteran by letter of December 2001 of the 
information and evidence necessary to substantiate his claims 
and of his rights to VA assistance as well as his and VA's 
respective duties in developing the claims.  The letter 
advised the veteran that he could submit evidence himself 
rather than provide information for VA to use to obtain 
evidence for him.  This letter substantially discharged VA's 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), to provide certain notices in response to 
a claim for VA benefits.  Advising the veteran that he could 
submit evidence directly served as notice to submit evidence 
in his possession, because logic compels inclusion of 
evidence he has within the body of evidence he was notified 
he could submit.  38 C.F.R. § 3.159(b) (2005).

VA attempted to obtain all of the evidence identified by the 
veteran, and notified the veteran by letter of February 2004 
of its failure to obtain certain evidence notwithstanding 
having twice requested it.  The memorandum of a March 2004 
telephone conversation with the veteran reflects his 
awareness of VA's inability to obtain that evidence.  The 
responses of two private medical facilities are of record; 
one of which ultimately produced records.  VA examined the 
veteran in March and April 2004, and one of the examination 
reports included medical opinions sufficient to decide the 
claim.  VA has discharged its obligations to assist the 
veteran in obtaining evidence, obtaining contemporaneous 
medical examination and medical opinions, and to inform the 
veteran of any failure to obtain evidence.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


